Exhibit 10.59


SECOND AMENDED AND RESTATED EQUITY INCENTIVE PLAN OF

BOOZ ALLEN HAMILTON HOLDING CORPORATION

STOCK OPTION AGREEMENT

GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Second Amended and
Restated Equity Incentive Plan of Booz Allen Hamilton Holding Corporation (the
“Plan”) shall have the same defined meanings in this Stock Option Agreement,
which includes the terms in this Grant Notice (the “Grant Notice”) and
Appendix A attached hereto (collectively, the “Agreement”).
You (the “Optionee”) have been granted an Option to purchase the number of
shares (the “Shares”) of Class A Common Stock, par value $0.01 per share (the
“Common Stock”), of Booz Allen Hamilton Holding Corporation (the “Company”), as
set forth on the Fidelity NetBenefits system at www.netbenefits.com, subject to
the terms and conditions of the Plan and this Agreement, as follows:
Type of Option:
Non-Qualified Stock Option
Final Expiration Date:
Ten years from the date of grant

Your acceptance of this Option indicates your agreement and understanding that
this Option is subject to all of the terms and conditions contained in the
Agreement (including this Grant Notice and Appendix A to the Agreement) and the
Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND APPENDIX A, WHICH
CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION. IN PARTICULAR, BY
ACCEPTANCE OF THIS OPTION, YOU AGREE TO THE TERMS AND CONDITIONS CONTAINED IN
THE AGREEMENT RELATING TO ELECTRONIC DELIVERY OF ANY DOCUMENTS RELATED TO THE
OPTION.







--------------------------------------------------------------------------------




APPENDIX A TO STOCK OPTION AGREEMENT
Article I.
GRANT OF OPTION
Section 1.1    Grant of Option. The Company hereby grants to the Optionee the
Option to purchase any part or all of the Shares upon the terms and conditions
set forth in the Plan and this Agreement (including the Grant Notice and this
Appendix). The Optionee hereby agrees that, except as required by law, he or she
will not disclose to any Person other than the Optionee’s spouse and/or tax or
financial advisor (if any) the grant of the Option or any of the terms or
provisions hereof without prior approval from the Administrator.
Section 1.2    Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including, but not limited to,
Article V, Article XI, Article XII, Article XIII and Article XIV thereof.
Section 1.3    Exercise Price. The Exercise Price of the Shares covered by the
Option has been determined in accordance with the provisions set forth in the
Plan and does not include any commission or other charges.
ARTICLE II.    
VESTING SCHEDULE; EXERCISABILITY
Section 2.1    Vesting and Exercisability of the Option.
(a)    Vesting. Except as provided in this Section 2, the Option shall become
vested and exercisable in the amount(s) and on the vesting date(s) set forth in
the Grant Notice (each, a “Vesting Date”), so long as the Optionee remains
continuously in service as a Service Provider through such Vesting Date.
(b)    Change in Control Vesting. Upon the occurrence of a Change in Control,
any Option shall vest as set forth in Section 2.9.
(c)    Discretionary Vesting. The Administrator in its sole discretion may
accelerate the vesting of any portion of the Option that does not otherwise vest
pursuant to this Section 2.1.
Section 2.2    Termination of Employment or Service.
(a)    Termination Due to Death. If an Optionee’s employment or service
terminates due to the Optionee’s death, all Options shall immediately vest and
shall remain outstanding until (i) the first anniversary of the date of the
Optionee’s death or (ii) the Option’s Final Expiration Date, whichever is
earlier, after which any unexercised Options shall immediately terminate.
(b)    Termination Due to Disability. If an Optionee’s employment or service
terminates due to the Optionee’s Disability, unvested Options shall not be
forfeited and shall continue to vest in accordance with the schedule set forth
in this Stock Option Agreement. All vested Options shall remain outstanding
until (i) the later of the first anniversary of either (x) the


2



--------------------------------------------------------------------------------




date of termination due to Disability or (y) the date of vesting or (ii) the
Option’s Final Expiration Date, whichever is earlier, after which any
unexercised Options shall immediately terminate.
(c)    Termination by Reason of a Company Approved Departure. Unless otherwise
determined by the Administrator, if an Optionee’s employment or service
terminates in a Company Approved Departure, unvested Options shall not be
forfeited and shall continue to vest in accordance with the schedule set forth
in this Stock Option Agreement. All vested Options shall remain outstanding
until (i) the later of the 60th day after either (x) the date of termination of
Optionee’s employment or service or (y) the date of vesting or (ii) the Option’s
Final Expiration Date, whichever is earlier, after which any unexercised Options
shall immediately terminate.
(d)    Termination for Cause. Unless otherwise determined by the Administrator,
if the Optionee’s employment or service terminates for Cause, all Options,
whether vested or unvested, shall be immediately forfeited and canceled,
effective as of the date of the Optionee’s termination of employment or service.
Notwithstanding the foregoing, unless otherwise determined by the Administrator
and set forth in writing, any Option that vested during the twelve months prior
to or any time after the Optionee engaged in the conduct that gave rise to the
termination for Cause shall upon demand by the Administrator be immediately
forfeited and disgorged or paid to the Company together with all gains earned or
accrued due to the exercise of such Option or sale of Company Common Stock
issued pursuant to such Option.
(e)    Termination for Any Other Reason. Unless otherwise determined by the
Administrator and set forth in writing, if an Optionee’s employment or service
terminates for any reason other than death, Disability, a Company Approved
Departure, or Cause, all Options that are unvested shall be immediately
forfeited and canceled, and all Options that are vested shall remain outstanding
until (x) the 60th day after the date of termination of Optionee’s employment or
service or (y) the Final Expiration Date, whichever is earlier, after which any
unexercised Options shall immediately terminate.
Section 2.3    Additional Forfeiture Provisions. The Optionee acknowledges and
agrees that the Option shall be immediately forfeited and cease to be
exercisable, and the Optionee shall be required to disgorge to the Company all
gains earned or accrued due to the exercise of Options or sale of any Shares
issued pursuant to such Options upon certain accounting restatements, if the
Optionee engages in Competitive Activity (excluding, only if the Optionee is
located in California, clause (a) of the definition of Competitive Activity
contained in the Plan), as required by applicable law or if the Optionee engages
in certain other misconduct as provided in Section 11.4 of the Plan.
Section 2.4    Exercisability of the Option. The Optionee shall not have the
right to exercise the Option until the date the applicable portion of the Option
becomes vested pursuant to Section 2.1 or Section 2.2. The date that the
applicable portion of the Option becomes exercisable is referred to herein as
the “Exercise Commencement Date.” Subject to Section 14.1 of the Plan, following
the Exercise Commencement Date, the applicable portion of the Option shall
remain exercisable


3



--------------------------------------------------------------------------------




until it becomes unexercisable under Section 2.5. Once the Option becomes
unexercisable, it shall be forfeited immediately.
Section 2.5    Expiration of Option.
(a)    The Option may not be exercised to any extent by anyone after the first
to occur of the following events:
(i)    The Final Expiration Date;
(ii)    Except for such longer period of time as the Administrator may otherwise
approve, in the event of a termination of the Optionee’s employment or service
as a Service Provider for any reason other than Cause, death or Disability or in
a Company Approved Departure, sixty (60) days following the date of the
Optionee’s termination of employment or service as a Service Provider for any
reason other than Cause, death, or Disability or in a Company Approved
Departure;
(iii)    Except as the Administrator may otherwise approve, the date that the
Company terminates the Optionee’s employment or service as a Service Provider
for Cause;
(iv)    Except for such longer period of time as the Administrator may otherwise
approve, the first anniversary of the Optionee’s termination of employment or
service as a Service Provider by reason of the Optionee’s death;
(v)    Except for such longer period of time as the Administrator may otherwise
approve, in the event of the Optionee’s termination of employment or service as
a Service Provider by reason of the Optionee’s Disability, the first anniversary
of the later of (A) the Optionee’s termination of employment or service or
(B) the date of vesting of the applicable Option;
(vi)    Except for such longer period of time as the Administrator may otherwise
approve, in the event of the Optionee’s termination of employment or service as
a Service Provider by reason of a Company Approved Departure, the 60th day after
the later of (A) the Optionee’s termination of employment or service or (B) the
date of vesting of the applicable Option; or
(vii)    Upon forfeiture of an Option as provided in Section 11.4 of the Plan.
(b)    For the purposes of the Plan and this Agreement, the date of the
Optionee’s termination of service as a Service Provider shall be the last day
that the Optionee provided service as a Service Provider, as determined by the
Administrator, whether such day is selected by agreement with the Optionee or
unilaterally by the Company or its Subsidiaries and whether with or without
advance notice. For the avoidance of doubt, except as expressly provided in
Section 2.2, no period of notice that is given or that ought to have been given
to the Optionee under applicable law in respect of such termination of service
as a Service Provider will be


4



--------------------------------------------------------------------------------




utilized in determining entitlement under the Plan or this Agreement. Any action
by the Company or its Subsidiaries taken in accordance with the terms of the
Plan and this Agreement as set out aforesaid shall be deemed to fully and
completely satisfy any liability or obligation of the Company or its
Subsidiaries to the Optionee in respect of the Plan or this Agreement arising
from or in connection with the Optionee’s termination of service as a Service
Provider, including in respect of any period of notice given or that ought to
have been given under applicable law in respect of such termination of service
as a Service Provider.
Section 2.6    Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable.
Section 2.7    Exercise of Option. The exercise of the Option shall be governed
by the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan.
Section 2.8    Manner of Exercise; Tax Withholding.
(a)    As a condition to the exercise of the Option, the Optionee shall
(i) notify the Company at least three (3) days prior to exercise and no earlier
than ninety (90) days prior to exercise that the Optionee intends to exercise
and (ii) provide the Company with payment of the Exercise Price of the Option,
together with any Withholding Tax payment required by Section 3.8 below, which
shall be payable to the Company in full as set forth in Section 2.8(b) or
Section 2.8(c) below, as applicable.
(b)    To the extent permitted by law or the applicable listing rules, if any,
the Optionee may pay for the Shares with respect to which such Option or portion
of such Option is exercised through (i) payment in cash; (ii) with the consent
of the Administrator, the delivery of Shares which are owned by the Optionee,
duly endorsed for transfer to the Company with a Fair Market Value on the date
of delivery equal to the aggregate Exercise Price of the exercised portion of
the Option; (iii) with the consent of the Administrator, through the surrender
of Shares then issuable upon exercise of the Option having a Fair Market Value
on the date of the exercise of the Option equal to the aggregate Exercise Price
of the exercised portion of the Option; or (iv) with the consent of the
Administrator, delivery of a notice that the Optionee has placed a market sell
order with a broker with respect to Shares then-issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
Exercise Price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale. Notwithstanding the foregoing, the consent
of the Administrator shall not be required with respect to clauses (iii) and
(iv) of this Section 2.8(b) if the Optionee exercises such Option on or after
the date of the Optionee’s Retirement.
(c)    As a condition to exercise, the Optionee must make appropriate
arrangements for the payment to the Company (or its Subsidiary, as applicable)
in cash or by delivery of a certified or bank cashier check, or by any other
means of payment approved by the Administrator, of the amount which the Company
(or its Subsidiary, as applicable) is required to withhold under


5



--------------------------------------------------------------------------------




applicable law in connection with the exercise of the Option. With the consent
of the Administrator and subject to any applicable legal conditions or
restrictions, the Company shall, upon the Optionee’s request, withhold from the
Shares issuable to the Optionee upon the exercise of the Option (or any portion
thereof) a number of whole Shares having a Fair Market Value, determined as of
the date of exercise, not in excess of the minimum of tax required to be
withheld by law (or such lower amount as may be necessary to avoid liability
award accounting). Any adverse consequences to the Optionee arising in
connection with the Share withholding procedure set forth in the preceding
sentence shall be the sole responsibility of the Optionee.
Section 2.9    Change in Control. Upon the occurrence of a Change in Control,
the Options shall vest, forfeit or continue as set forth in Article XIII of the
Plan. At the discretion of the Administrator (as constituted immediately prior
to the Change in Control), any or all vested Options may be canceled in exchange
for an amount equal to the product of (A) the excess, if any, of the Fair Market
Value of the Shares upon the Change in Control over the exercise price for such
vested Options, multiplied by (B) the aggregate number of shares of Company
Common Stock covered by such vested Options. Payment of any amounts calculated
in accordance with this Section 2.9 shall be made in cash or, if determined by
the Administrator (as constituted immediately prior to the Change in Control),
in shares of common stock of the new employer having an aggregate fair market
value equal to such amount or in such securities or other property as are paid
to the stockholders of the Company in connection with the Change of Control and
shall be payable in full, as soon as reasonably practicable, but in no event
later than 30 days, following the Change in Control or such later date as such
consideration is paid to the stockholders of the Company generally provided that
all such payments shall in all events be payable to the stockholders generally
within five years after the Change in Control.
ARTICLE III.    
OTHER PROVISIONS
Section 3.1    Optionee Representation; Not a Contract of Employment or Service.
The Optionee hereby represents that the Optionee’s execution of this Agreement
and participation in the Plan is voluntary and that the Optionee has in no way
been induced to enter into this Agreement in exchange for or as a requirement of
the expectation of employment or service with the Company or any of its
Subsidiaries. Nothing in this Agreement or in the Plan shall confer upon the
Optionee any right to continue as a Service Provider, or shall interfere with or
restrict in any way the rights of the Company or its Subsidiaries, which are
hereby expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written employment or other agreement between the Optionee and
the Company or any of its Subsidiaries.
Section 3.2    Shares Subject to Plan; Restrictions on the Transfer of Option
and Company Common Stock. The Optionee acknowledges that this Option and any
Shares acquired upon exercise of the Option are subject to the terms of the
Plan, including, without limitation, the restrictions set forth in Sections 5.7
and 5.8 of the Plan.
Section 3.3    Registration of Shares. The Company may postpone the issuance and
delivery of Company Common Stock upon the exercise of the Option until such
Shares may be issued in


6



--------------------------------------------------------------------------------




compliance with any applicable state or federal law, rule or regulation.
Notwithstanding any other provision in this Agreement, the Optionee may not sell
the Shares acquired upon exercise of the Option unless such Shares are
registered under the Securities Act of 1933, as amended from time to time (the
“Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale must also comply with other applicable laws and regulations governing the
Shares, and the Optionee shall not sell the Shares if the Administrator
determines that such sale would not be in compliance with such laws and
regulations.
Section 3.4    Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the State of Delaware.
Section 3.5    Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan and this Agreement shall be administered, and the Option is granted and
may be exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
Section 3.6    Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Administrator or the Board, provided that, except as
provided by Section 14.1 of the Plan, neither the amendment, modification,
suspension nor termination of this Agreement (including the Grant Notice) shall,
without the consent of the Optionee, materially alter or impair any rights or
obligations under the Option.
Section 3.7    Data Privacy. The collection, use, disclosure and transfer, in
electronic or other form, of personally identifiable information by and among,
as applicable, the Company and its Subsidiaries and Affiliates for the purpose
of implementing, administering and managing the Optionee’s participation in the
Plan is governed by the Employee Privacy Notice (the “Privacy Notice”) that
Optionee received in the course of his or her relationship with Company. The
Optionee understands that he or she may review the Privacy Notice or contact his
or her local human resources representative to request a copy of the Privacy
Notice. Please contact ethics@bah.com if you have any questions or concerns
about how the Company or its Subsidiaries and Affiliates process personally
identifiable information.
Section 3.8    Withholding Taxes. In addition to any rights or obligations with
respect to Withholding Taxes under this Agreement or the Plan, the Company shall
have the right to withhold from the Optionee, or otherwise require the Optionee
or an assignee to pay, any Withholding Taxes arising as a result of exercise of
the Option, or any other taxable event occurring pursuant to the Plan or this
Agreement, including, but not limited to, to the extent permitted by law, have
the right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to the Optionee or to take such other action (including, but not
limited to, withholding Shares or cash deliverable pursuant to the Plan or any
Option) as may be necessary


7



--------------------------------------------------------------------------------




to satisfy such Withholding Taxes. The Optionee shall be responsible for all
Withholding Taxes and other tax consequences of this Award.
Section 3.9    Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to any Option granted under the Plan by
electronic means or request the Optionee’s consent to participate in the Plan by
electronic means. The Optionee hereby explicitly and unambiguously consents to
receive such documents (including, without limitation, information required to
be delivered to the Optionee pursuant to applicable securities laws) by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company, and such consent shall remain in
effect throughout the Optionee’s term of employment or service with the Company
and thereafter until withdrawn in writing by the Optionee. The Optionee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Optionee by contacting the
Company by telephone or in writing. The Optionee further acknowledges that the
Optionee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Optionee understands
that the Optionee must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails.
Section 3.10    Miscellaneous.
(a)    The Optionee shall have no rights as a stockholder of the Company with
respect to the shares of Company Common Stock subject to this Agreement until
such time as the purchase price has been paid and the other requirements of
Section 2.8 above have been satisfied, and the shares of Company Common Stock
have been issued and delivered to the Optionee.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or United States
or foreign securities exchanges as may be required.
(c)    The Optionee acknowledges that the Company is organized under the laws of
the State of Delaware, U.S.A. The Optionee and the Company agree that this
Agreement shall be construed in accordance with and governed by the laws of the
State of Delaware, U.S.A., without reference to principles of conflict of laws
that would apply the laws of any other jurisdiction.
(d)    The Optionee acknowledges that the Company’s principal place of business
is in, and a substantial portion of the Company’s business is based out of, the
Commonwealth of Virginia, U.S.A. The Optionee also acknowledges that, as such,
during the course of the Optionee’s service with the Company and its
Subsidiaries, the Optionee shall have substantial contacts with the Commonwealth
of Virginia, U.S.A. Accordingly, the Optionee and the Company agree that the
exclusive forum for any action, demand, claim or counterclaim relating to the
terms and provisions of this Agreement, or to their breach, shall be in the
appropriate state or federal court located in the Commonwealth of Virginia,
U.S.A. The Optionee and the Company hereby consent to the personal jurisdiction
of such courts over the parties to this


8



--------------------------------------------------------------------------------




Agreement. The Optionee expressly waives any defense that such courts lack
personal jurisdiction or are inconvenient. The Optionee and the Company further
agree that in any such action for breach or enforcement of this Agreement, no
party will seek to challenge the validity or enforceability of any part of this
Agreement.
(e)    All obligations of the Company under this Agreement and the Plan, with
respect to the Option, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
(f)    In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
ARTICLE IV.    
DEFINITIONS
Whenever the following terms are used in this Agreement (including the Grant
Notice), they shall have the meaning specified below unless the context clearly
indicates to the contrary. Capitalized terms used in this Agreement and not
defined below shall have the meaning given such terms in the Plan. The singular
pronoun shall include the plural, where the context so indicates.
Section 4.1    “Company” shall mean Booz Allen Hamilton Holding Corporation, a
Delaware corporation.
Section 4.2    “Company Approved Departure” shall mean a termination of
employment that the Company (through the members of its senior management), in
its sole discretion, determines to be in the best interest of the Company and
the Company’s approval of such termination as a Company Approved Departure is
approved or ratified by the Board or the Administrator.
Section 4.3    “Exchange Act” shall mean the Securities and Exchange Act of
1934, as amended.
Section 4.4    “Exercise Price” shall mean the Fair Market Value of a share of
Common Stock on the grant date of the Option, determined in accordance with the
provisions of the Plan, which Exercise Price has been communicated to the
Optionee in a communication accompanying the Grant Notice.
Section 4.5    “Final Expiration Date” shall mean the date set forth in the
Grant Notice.
Section 4.6    “Grant Notice” shall mean the Grant Notice referred to in
Section 1.1 of this Agreement, which Grant Notice is for all purposes a part of
the Agreement.
Section 4.7    “Option” shall mean the option to purchase Company Common Stock
granted under this Agreement.


9



--------------------------------------------------------------------------------




Section 4.8    “Optionee” shall mean the Person designated as such in the Grant
Notice.
Section 4.9    “Plan” shall mean the Second Amended and Restated Equity
Incentive Plan of Booz Allen Hamilton Holding Corporation, as amended from time
to time.
Section 4.10    “Retirement” shall have the meaning set forth in the Company’s
Retirement Policy.
Section 4.11    “Shares” shall have the meaning set forth in the Grant Notice.
Section 4.12    “Withholding Taxes” means any federal, state, local, or foreign
income taxes, withholding taxes, or employment taxes required to be withheld
under Applicable Law.
***


10

